         Case 1:20-cv-02497-PGG Document 19 Filed 07/22/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 WINE OF JAPAN IMPORT, INC.,

                      Plaintiff,
                                                                 ORDER
               -against-
                                                             20 Civ. 2497 (PGG)
 JFC INTERNATIONAL, INC., HIROMICHI
 AZUMA, and ATSUSHI KOYANAGI,

                      Defendants,


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the telephone conference currently scheduled for

July 23, 2020 is adjourned to August 6, 2020 at 11:30 a.m.

Dated: New York, New York
       July 22, 2020
